WiNsnow, J.
This is an action to foreclose a mechanic’s lien for labor and materials furnished in drilling a well upon the defendants’ farm. The defense was that the contract was an entire contract to drill and complete a well to such a depth as would furnish twelve or fifteen feet of water and give the defendants a sufficient supply of water, and that the contract never had been fulfilled. The action was referred, and the referee found as a fact that the well never was completed according to the terms of the contract, and was of no value. *307Tliese findings were confirmed by tbe court, and are based upon sufficient evidence. Such being tlie case, there is no course open to ns except to affirm the judgment of dismissal of the complaint which the court entered.
By the Court. — It is so ordered.